Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract is confusing because it appears to contain multiple embodiments of shaving razor systems and is not directed to the preferred embodiment. See “Other embodiments are also described and claimed”. Are the claimed embodiments different from the embodiments in the disclosure?
The disclosure is objected to because of the following informalities:
In Para. 14, line 7 “the shaft184” should be –the shaft 184--,
In Para. 15, the reference “158” is called both “yoke” and “bores”, in Para. 15, the reference “15s” is also called “bores”, and in Para. 19, the reference “158” is also called “voids”,
In para. 20 “the pins 126 pass through the blade” should read -- the pins 126 pass through voids 134 of the blade 130--.
Appropriate correction is required.
Claim Objections
Claims 1, 9, 11 are objected to because of the following informalities:  
Claim 1, line 4 “a first and second substantially rigid linkage” should read –first and second rigid linkages—see 112b below for suggestion to delete the language “substantially”. 
Claim 1, line 9 “the first and second linkage” should read –the first and second linkages--.
Claim 9, “the amplitude of the movement… of the movement” should read –an amplitude of movement… of movement—
Claim 11 is objected and should read -- wherein the relative motion of the first blade assembly to the third blade assembly a range from 0.1 mm to less than 0.5 mm and the relative motion of the second blade assembly to the third blade assembly is in a range of 0.05 mm to less than 0.25 mm.--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation an actuator in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially rigid" in claim 1, line 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. See Applicant’s specification, Para. 15 recites “the linkages 154 are substantially rigid such that they do not bend along the length of the linkage when driven by the actuator assembly 170”. It appears that the linkages are rigid and not bendable. Therefore, the language of “substantially” should be deleted.
With regards to claim 1, what structure allows for the bridge to achieve movement? Without an actuator or a manual operator.
With regards to claim 1, “move the opposite lateral directions” of the blade assemblies occur in a way that does not involve living hinges. The living hinges are essential elements, disclosed and appear to be the reason for the opposite lateral directions and the claim needs to be amended to include the relationship because this is the only way it’s supported.
Claim 6, line 2 recites “a blade assembly” is unclear whether it refers to one of the first and second blade assemblies of claim 1 or an additional blade assembly.
With regards to claim 4, the phrase “an actuator” is unclear. It is unclear what structure represents a singular item that can be considered an actuator and allow for the bridge motion to take place. If the bridge is connected to the shaft 184 of armature 176, the armature 176 would have to represent the actuator of claim 4, however, armature 176 is not able to create the motion by itself as claimed. The specification utilizes the phrase “actuator assembly” which has parts 184, 174, 176 that move relative to each other to allow for the bridge motion to take place and the parts attach to the bridge that allows the bridge to be part of the razor, which has not been defined in the claim. Thus, it is unclear how the actuator causes motion of the bridge.
The term "substantially equal" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner has reviewed the disclosure and can find no guidance for what the boundaries of this term might be. Therefore, the language of “substantially” should be deleted.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 of this pending application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 10500746. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all structures of Claims 1-13 of this pending application are found in Claims 1-9 of the Patent No. 10500746. The differences between the claims of the pending application and the claims of U.S. Patent No. 10500746 are worded differently and the patent has more details (for an example, claim 1 of this pending application recites “the first and second blade assemblies move in opposite lateral directions while the claim 1 of U.S. Patent recites “…the first blade assembly to move in the first direction and the second blade assembly to move in an opposite direction of the first direction” , therefore both claims are not patentably distinct from each other).
Since claims 1-13 of this application are anticipated by claims 1-9 of the patent (US 10500746) and they are not patentably distinct from the claims of the patent (US 10500746), this is a non-statutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 9, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffin et al (US 7086160) hereinafter Coffin.
Regarding claim 1, as best understood, Coffin shows a shaving razor (Figures 1-12) comprising:
a first independent blade assembly (14) and a second independent blade assembly (16), each blade assembly having at least one blade (30, 32);
first and second “substantially” rigid linkages (62, 64) coupling together the first and second independent blade assemblies, the linkages each defining a pivot point (the pivot point is a hinged point as disclosed in Col. 5, line 54-56 “first and second flatform halves 62 and 64…hingedly coupled to one another”) between the first and the second independent blade assemblies (Figures 11-12);
a bridge (42, Figure 6) spanning between and coupled to the first and second linkage, wherein movement of the bridge causes the linkages to pivot about the pivot points such that the first and second blade assemblies move in opposite lateral directions (see arrows B in Figure 11). With regards to “movement of the bridge causes the linkages to pivot” without providing any structure that causes the linkages to pivot, the claim is interpreted as best understood, while shaving operation, the mounting arms 42 of the handle are moved the cartridge onto user’s skin so that causes the first and second pair of razor blades pivot in lateral opposite directions as disclosed in Abstract recites “the cutting edges of each of the first and second pair of razor blades face one another so that during a shaving operation, the razor cartridge can cut hair when drawn over a user's skin in either of two generally opposite directions” and see in Figure 11.
Regarding claim 2, as seen in Coffin’s Figure 11, an amplitude of lateral movement is greater for the second blade assembly (16) than the first blade assembly (14). It depends on where the 2nd cartridge section 16 on the user’s skin surface. For example, if the skin surface is arcuate, the 2nd cartridge section 16 is capable of being lateral pivoted more than the 1st cartridge section 14. See the arrows B of Figure 11, both cartridges are capable of being pivoted and positioned different lateral amplitudes.
Regarding claim 4, as best understood, Coffin shows that a handle (40); and an actuator (46, 44) residing within the handle to engage the bridge to cause motion of the bridge (Figure 6) relative to the first and second blade assemblies. See claim 1 above for discussion of movement of the bridge and while shaving operation, the biasing 46 is biased to the cartridge, thus  the mounting arms 42 of the handle are moved or cause motion relative to the first and second blade assemblies.
Regarding claim 9, as seen in Coffin’s Figure 11, an amplitude of the movement in a first lateral direction is equal to an amplitude of the movement in a second lateral direction for each blade assembly. It depends on where the 1st and 2nd cartridge sections 14 and 16 on the user’s skin surface. For example, if the skin surface is perfect concave shape, the 1st and 2nd cartridge sections are capable of having the same amplitude in the lateral opposite directions. See the arrows B of Figure 11, both cartridges are capable of being pivoted and positioned different lateral amplitudes.
Regarding claim 13, Coffin shows that the relative motion between any two immediately adjacent blade assemblies is less than 0.5 mm. Figure 11 of Coffin the 1st and 2nd cartridges are independent pivoted, they are capable of performing this limitation, as set forth in claim 13. See the arrows B of Figure 11, both cartridges are capable of being pivoted and positioned different lateral amplitudes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Coresh (US 2013/0000127).
Regarding claims 3 and 5, Coffin shows all of the limitations as stated above except a third independent blade assembly.
Coresh shows a razor cartridge (Figures 3A-3B) having 3 independent cartridges (440, 450, 460) wherein cartridges are bent in opposite lateral directions (Figure 3B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the razor cartridge of Coffin to have three cartridges or to an additional cartridge, as taught by Coresh, in order to shave a large area of a skin.  
Since the modified razor has three cartridges (right, middle, and left cartridges as seen in Figures 3A-3B of Coresh) and the claim 3 does not define where the first, second, and third blade assemblies are, therefore, the first blade assembly (the left cartridge) is coupled to the linkages more proximate to the pivot points (where the left and middle cartridges are coupled) than the second blade assembly (the right cartridge).
Regarding claim 11, the modified razor of Coffin shows that the relative motion of the first blade assembly to the third blade assembly is a range from 0.1 mm to less than 0.5 mm and the relative motion of the second blade assembly to the third blade assembly is in a range of 0.05 mm to less than 0.25 mm.
MPEP 2112.01, under the heading "Product and Apparatus Claims - When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent", therefore, this modified razor of Coffin is capable of perming these ranges.
Regarding claim 12, the modified razor of Coffin shows that the relative motion between the first blade assembly and the third blade assembly is less than 0.5 mm and the relative motion between the second blade assembly and the first blade assembly is no more than half the relative motion between the first and third blade assemblies.
MPEP 2112.01, under the heading "Product and Apparatus Claims - When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent", therefore, this modified razor of Coffin is capable of perming these ranges.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Hahn (US 2016/0144519)
Regarding claim 6, Coffin shows all of the limitations as stated above including each linkage defines a plurality of bores (See Figures 11-12, each halves 62, 64 has two bores, one locates for each end as seen figure 12), but Coffin does not clearly show each bore to receive a post, as set forth in the claim.
Hahn shows a hinge connecting a cartridge and a handle (Figure 1), wherein the cartridge and the handle each has two bores for receiving two posts or pins (12a, b).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hinge of Coffin to have pins, as taught by Hahn, since this is known for the same purpose.  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin in view of Murgida (US 8273205).
Regarding claim 7, Coffin shows all of the limitations as stated above except a pair of stops (each of blade assemblies has a stop) and wherein each linkage engages one of the pair of stops at the pivot point during use.
Murgida shows a shaving razor (Figures 3A, 3B) having a cartridge (14) pivotal relative to a handle (18) a stop (an abutment 25).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade assembly of Coffin to have a stop, as taught by Murgida, in order to prevent the cartridge to over pivot (Col. 5, lines 5-7) during use. In doing, each of the blade assemblies has a stop or the shaving razor has a pair of stops.
Regarding claim 8, the modified razor of Coffin shows that each linkage defines a stop retention feature at the pivot point (Figures 3A-B of Murgida, a surface of the cartridge that engages the abutment 25 is stop retention feature and it is at a pivot point as seen in Figure 3B).
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 10 does not anticipate or render obvious the features of the actuator including an armature and an armature housing, in combination with the limitations as set forth in the independent claim and any intervening claims.  The closest art, Coffin shows a manual actuator, not the armature actuator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        6/10/2021